Citation Nr: 0109543	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for avitaminosis 
(claimed as secondary to an eating disorder).

2.  Entitlement to service connection for an obsessive 
compulsive disorder as secondary to service-connected 
depression.

3.  Entitlement to service connection for tremors as 
secondary to service-connected depression.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral shaking leg syndrome (claimed as by reason of 
Vocational Rehabilitation training).

5.  Whether new and material evidence has been submitted to 
reopen claims for service connection for chronic 
headaches/migraines and for an eating disorder claimed as 
anorexia/bulimia nervosa.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran had active service from October 1989 to September 
1990.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claims on appeal.  The 
veteran was notified of those determinations in January 2000, 
and disagreed with the determinations in that same month.  In 
April 2000 and thereafter, following issuance of a statement 
of the case in March 2000, the veteran submitted a timely 
substantive appeal.

In its December 1999 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
avitaminosis; obsessive-compulsive disorder, including as 
secondary to service-connected depression; tremors; and, for 
compensation under 38 U.S.C.A. § 1151 for bilateral shaking 
leg syndrome; these denials were based on a determination 
that these claims were not well-grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Pub. L. 
No. 106-475 at § 7, subpart (a), 114 Stat. at 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
the analysis used in the December 1999 rating decision, and 
the determination that the claims were not well-grounded, is 
no longer applicable.  A remand in this case is required for 
compliance with the duty-to-assist provisions contained in 
the new law as applied to the veteran's claims of entitlement 
to service connection for avitaminosis, obsessive-compulsive 
disorder, including as secondary to service-connected 
depression, tremors, and for compensation under 38 U.S.C.A. 
§ 1151 for bilateral shaking leg syndrome.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The RO must afford the 
veteran VA examination and medical opinion as necessary to 
fully develop each of the claims on appeal.  Although the 
Board has reviewed the claims file, and has provided the 
following directions, it is the RO's responsibility to ensure 
that all appropriate development is undertaken in this case.  
In addition, the RO must also consider whether any additional 
notification action is required under the VCAA.  

The Board notes that, in December 1990, the RO denied service 
connection for chronic headaches/migraines and for an eating 
disorder.  The veteran was informed of these determinations 
by a January 1991 letter.  The RO informed the veteran that, 
at any time, she could submit evidence establishing that 
these pre-existing disorders were aggravated in service.  The 
letter also advised the veteran of her appellate rights.  The 
veteran did not thereafter submit a timely notice of 
disagreement or appeal of the December 1990 denial of service 
connection for chronic headaches/migraine disorder or as to 
an eating disorder.  However, the veteran did submit further 
evidence regarding one of the disorders addressed in the 
December 1990 rating decision and January 1991 letter.  
Accordingly, the December 1990 rating decision became final 
one year after the veteran was notified of that decision, as 
outlined in 38 U.S.C.A. § 7105 (West 1991).  The claims for 
service connection for chronic headaches/migraines and for an 
eating disorder may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

In support of her current claim as to chronic 
headaches/migraines and for an eating disorder, the veteran 
has indicated that there are VA treatment records available 
which, if reviewed, would contain new and material evidence 
to reopen her claim.  These clinical records are not 
associated with the claims file on appeal.  Before the Board 
may proceed with appellate review, these VA records must be 
obtained by the RO.  See Bell v. Derwinski, 2 Vet. App. 611, 
612- 613 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 
369-370 (1992).  Therefore, the RO should ensure that all 
pertinent records of VA treatment for the veteran are 
obtained and associated with the claims file.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, and with the VCAA, the case is REMANDED 
to the regional office (RO) for the following development:

1.  The RO should obtain all VA clinical 
records of the veteran's treatment for 
avitaminosis, obsessive-compulsive 
disorder, tremors, bilateral shaking leg 
syndrome, chronic headaches/migraines, 
and for an eating disorder, as well as 
the names and addresses of any private 
medical care providers who treated her 
for those disorders since her service 
discharge in September 1990.  In 
particular, the RO should obtain all VA 
records referenced in the veteran's 
January 2000 notice of disagreement, and 
the veteran should be offered the 
opportunity to identify relevant records 
since that time.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be offered the 
opportunity to identify or obtain records 
of any employment medical examinations, 
insurance examinations, photographs, 
pharmacy records, pre-service clinical 
records, or the like, which might contain 
evidence regarding any claimed disorder 
or the severity of any claimed disorder 
prior to service, if the claimed disorder 
pre-existed service.  

3.  The RO should afford the veteran VA 
examination as necessary to determine 
whether she has a current disability due 
to avitaminosis, obsessive-compulsive 
disorder, tremors, or bilateral shaking 
leg syndrome.  As to each claimed 
disorder for which a current disability 
is present, the RO should assure that all 
records relevant to the specific disorder 
have been associated with the claims 
file, and should then afford the veteran 
VA medical examination as necessary to 
determine the etiology or onset of the 
disorder and provide a medical opinion as 
to whether it is at least as likely as 
not that the veteran's current disorder 
is etiologically related to her military 
service or any incident thereof.  The 
claims folder must be provided to and 
reviewed by the examiner(s).  Any 
necessary diagnostic examinations should 
be conducted.  Each examiner should state 
the examination findings, historical 
evidence, and medical principles on which 
any opinion is based. 

4.  After all records identified by the 
veteran as relevant to her requests to 
reopen the claims of entitlement to 
service connection for chronic 
headaches/migraines, and for an eating 
disorder, have been obtained, the RO must 
review those records and determine whether 
new and material evidence has been 
submitted.  If new and material evidence 
has been submitted, any development 
necessary as to the reopened claim must be 
conducted.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). 




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






